Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of February 18, 2014, among GASCO ENERGY, INC., a Nevada corporation
(“Borrower”), the lenders from time to time party to the Credit Agreement
(defined below) (each a “Lender” and collectively, the “Lenders”), and OROGEN
ENERGY, INC., a Delaware corporation, as administrative agent for itself and the
other Lenders (in such capacity, and together with its successors in such
capacity, the “Agent”).  Capitalized terms used but not defined in this
Amendment have the meanings given such terms in the Credit Agreement (defined
below).

 

RECITALS

 

A.                                    Borrower, Agent and Lenders entered into
that certain Credit Agreement dated as of October 18, 2013 (as amended, restated
or supplemented, the “Credit Agreement”).

 

B.                                    Borrower, Agent and Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions of this
Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

1.                                      Amendments to Credit Agreement. 
Appendix 1 of the Credit Agreement is amended to delete in its entirety the
defined term “Revolving Credit Termination Date” and replace it with the
following:

 

Revolving Credit Termination Date means the earlier of (a) May 19, 2014, (b) the
effective date that Lenders’ Commitment to make Advances under the Revolving
Credit Facility is otherwise canceled or terminated, and (c) the date Agent
makes written demand for payment in full of the Obligation.

 

2.                                      Conditions.  This Amendment shall be
effective once each of the following have been delivered to Agent:

 

(a)                                 this Amendment executed by Borrower, Agent,
and Lenders;

 

(b)                                 Guarantor’s Consent and Agreement attached
to this Amendment; and

 

(c)                                  such other documents as Agent may
reasonably request.

 

3.                                      Representations and Warranties. 
Borrower represents and warrants to Agent and Lenders that (a) it possesses all
requisite power and authority to execute, deliver and comply with the terms of
this Amendment, (b) this Amendment has been duly authorized and approved by all
requisite corporate action on the part of Borrower, (c) no other consent of any
Person (other than Agent and Lenders) is required for this Amendment to be
effective, (d) the execution and delivery of this Amendment does not violate its
organizational documents, (e) the representations and warranties in each Loan
Document to which it is a party are true and correct

 

--------------------------------------------------------------------------------


 

in all material respects on and as of the date of this Amendment as though made
on the date of this Amendment (except to the extent that such representations
and warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Event of Default has occurred and is continuing.  The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.  No investigation by Agent or any
Lender is required for Agent and Lenders to rely on the representations and
warranties in this Amendment.

 

4.                                      Scope of Amendment; Reaffirmation;
Release.  All references to the Credit Agreement shall refer to the Credit
Agreement as amended by this Amendment.  Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and effect. 
However, in the event of any inconsistency between the terms of the Credit
Agreement (as amended by this Amendment) and any other Loan Document, the terms
of the Credit Agreement shall control and such other document shall be deemed to
be amended to conform to the terms of the Credit Agreement.  Borrower hereby
reaffirms its obligations under the Loan Documents to which it is a party and
agrees that all Loan Documents to which it is a party remain in full force and
effect and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Amendment). 
Borrower hereby releases Agent and Lenders from any liability for actions or
omissions in connection with the Credit Agreement and the other Loan Documents
prior to the date of this Amendment.

 

5.                                      Miscellaneous.

 

(a)                                 No Waiver of Defaults.  This Amendment does
not constitute (i) a waiver of, or a consent to, (A) any provision of the Credit
Agreement or any other Loan Document not expressly referred to in this
Amendment, or (B) any present or future violation of, or default under, any
provision of the Loan Documents, or (ii) a waiver of Agent’s and Lenders’ right
to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.

 

(b)                                 Form.  Each agreement, document, instrument
or other writing to be furnished Agent under any provision of this Amendment
must be in form and substance satisfactory to Agent and its counsel.

 

(c)                                  Headings.  The headings and captions used
in this Amendment are for convenience only and will not be deemed to limit,
amplify or modify the terms of this Amendment, the Credit Agreement, or the
other Loan Documents.

 

(d)                                 Costs, Expenses and Attorneys’ Fees. 
Borrower agrees to pay or reimburse Agent on demand for all its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, and execution of this Amendment, including, without limitation, the
reasonable fees and disbursements of Agent’s counsel.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of each of the undersigned and
their respective successors and permitted assigns.

 

(f)                                   Multiple Counterparts.  This Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  This Amendment may be
transmitted and signed by facsimile or other electronic means (including “pdf”
or “tif”).  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Borrower, Agent and Lenders.  Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)                                  Governing Law.  This Amendment and the
other Loan Documents must be construed, and their performance enforced, under
Colorado law.

 

(h)                                 Entirety.  THE LOAN DOCUMENTS (AS AMENDED
HEREBY) REPRESENT THE FINAL AGREEMENT BETWEEN BORROWER, AGENT, AND LENDERS AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

[Signatures appear on the next page.]

 

3

--------------------------------------------------------------------------------


 

The Amendment is executed as of the date set out in the preamble to this
Amendment.

 

BORROWER:

 

 

GASCO ENERGY, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Richard S. Langdon

 

 

Richard S. Langdon

 

 

President and Chief Executive Officer

 

 

 

 

 

AGENT:

 

 

 

OROGEN ENERGY, INC.,

 

a Delaware corporation, as Agent

 

 

 

 

 

 

By:

/s/ John Dorrier

 

 

John Dorrier

 

 

Chairman and CEO

 

 

 

 

 

LENDER:

 

 

 

OROGEN ENERGY, INC.,

 

a Delaware corporation, as a Lender

 

 

 

 

By:

/s/ John Dorrier

 

 

John Dorrier

 

 

Chairman and CEO

 

 

 

 

 

LENDER:

 

 

 

MARKHAM, LLC,

 

a Delaware limited liability company, as a Lender

 

 

 

 

By:

/s/ Venkat Siva

 

 

Venkat Siva

 

 

Vice President and Secretary

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTOR’S CONSENT AND AGREEMENT

 

As an inducement to Agent and Lenders to execute, and in consideration of Agent
and Lenders’ execution of, this Amendment, the undersigned hereby consents to
this Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty and security documents executed by the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligation (as
defined in the Credit Agreement), all of which are in full force and effect. 
The undersigned further represents and warrants to Agent and Lenders that
(a) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date),
(b) it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing.  Guarantor hereby releases Agent and each Lender
from any liability for actions or omissions in connection with the Loan
Documents prior to the date of this Amendment.  This Consent and Agreement shall
be binding upon each of the undersigned, and its permitted assigns, and shall
inure to the benefit of Agent and Lenders, and each of their respective
successors and assigns.

 

 

GUARANTORS:

 

 

 

 

 

MYTON OILFIELD RENTALS, LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Richard S. Langdon

 

 

Richard S. Langdon

 

 

President and Chief Executive Officer

 

 

 

 

 

RIVERBEND GAS GATHERING, LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Richard S. Langdon

 

 

Richard S. Langdon

 

 

President and Chief Executive Officer

 

 

 

 

 

 

GASCO PRODUCTION COMPANY,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard S. Langdon

 

 

Richard S. Langdon

 

 

President and Chief Executive Officer

 

Guarantor’s Consent and Agreement

 

--------------------------------------------------------------------------------